Case 19-01424-TLM        Doc 42     Filed 06/02/20 Entered 06/02/20 13:16:37           Desc Main
                                   Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF IDAHO


IN RE:                                                 CHAPTER 13

Douglas Jerome Harmon                                  CASE NO. 19-01424-TLM
Christine Renna Harmon


                  ORDER ON APPLICATION FOR ATTORNEY’S FEES

       THIS MATTER coming before the Court on the Application of Holly E. Sutherland for

Attorney’s fees to be paid in this case that was dismissed or converted prior to confirmation of

the Debtor(s)’ Plan from funds being held by Chapter 13 Trustee, due notice having been given

and Counsel having requested attorney’s fees and costs in the amount of $1839 with a balance

due of $1839 and Trustee holding sufficient funds to pay the balance due on attorney’s fees and

the Court being fully advised in the premises:

       IT IS HEREBY ORDERED that the Counsel’s request for attorney’s fees is hereby

approved in the amount of $1839 with a balance due of $1839. Trustee is authorized to pay said

fees from funds on hand on the date of dismissal with the balance of funds on hand to be

refunded to the Debtor(s). Said disbursement shall be subject to Trustees fees.

DATED: June 2, 2020


                                        _________________________
                                        TERRY L. MYERS
                                        U.S. BANKRUPTCY JUDGE


[MODIFICATION MADE BY THE COURT AS THE LANGUAGE AND RESULT ARE
INCONSISTENT WITH In re Evans, 2020 WL 739258 (Bankr. D. Idaho Feb. 13, 2020), and In
re Leal, 20-00068-TLM. ORDER OTHERWISE AGREED TO BY THE PARTIES.]




ORDER - 1
Case 19-01424-TLM      Doc 42     Filed 06/02/20 Entered 06/02/20 13:16:37   Desc Main
                                 Document      Page 2 of 2



/s/_____________________________
Kathleen McCallister, Trustee
/s/____________________________
Holly E Sutherland, Counsel for the Debtor




ORDER - 2
